Citation Nr: 0014676	
Decision Date: 06/05/00    Archive Date: 06/15/00

DOCKET NO.  95-40 291A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right shoulder 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant 


INTRODUCTION

The veteran served on active duty from August 1969 to 
September 1990. This matter comes on appeal from a decision 
of the St. Petersburg VA Regional Office.



FINDING OF FACT

Recurrent strain of the right shoulder was initially 
manifested in service.


CONCLUSION OF LAW

Recurrent strain of the right shoulder was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Law and Regulations

Service connection is awarded for "disability resulting from 
personal injury suffered or disease contracted in [the] line 
of duty." 38 U.S.C.A. § 1110; see also 38 C.F.R. § 3.303(a) 
(service connection means facts showing "a particular injury 
or disease resulting in disability [that] was incurred 
coincident with service.").

As to the issue currently before the Board, the threshold 
question which must be resolved is whether the veteran's 
claim is well grounded.  See 38 U.S.C.A. § 5107(a) (West 1991 
& USP. 1998); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
A well-grounded claim is a plausible claim, meaning a claim 
which appears to be meritorious.  See Murphy, 1 Vet. App. 81.  
A mere allegation that a disability is service connected is 
not sufficient; the veteran must submit evidence in support 
of his claim which would "justify a belief by a fair and 
impartial individual that the claim is plausible."  
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998); Tirpak v. 
Derwinski, 2 Vet. App.  609, 611 (1992).  

In order for a claim to be well grounded, there must be 
competent evidence of current disability (medical diagnosis), 
of incurrence or aggravation of a disease or injury in 
service (lay or medical evidence), and of an nexus between 
the inservice injury or disease and the current disability 
(medical evidence).  See Caluza v. Brown, 7 Vet. App. 498 
(1995); see also Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997); Heuer v. Brown, 7 Vet. App. 379 (1995); Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  The second and third elements 
of this equation may also be satisfied under 38 C.F.R. 
§ 3.303(b) (1998) by (a) evidence that a condition was 
"noted" during service or during an applicable presumptive 
period; (b) evidence showing post service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post service symptomatology.  See 38 C.F.R. § 3.303(b) 
(1998); Savage v. Gober, 10 Vet. App. 488 (1997).  
Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumptive period and (ii) present manifestations of the 
same chronic disease.  Ibid.  For the purpose of determining 
whether a claim is well grounded, the credibility of the 
evidence in support of the claim is presumed.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).


Analysis

Service medical records disclose that the veteran sustained 
an acromio-clavicular injury of the right shoulder. At his 
personal hearing before the undersigned member of the Board 
in May 2000, he testified that he had had ongoing symptoms of 
right shoulder pathology ever since. On VA examination in 
June 1997, the veteran's complaints were considered 
manifestations of recurrent right shoulder strain. Given the 
above evidence, and resolving the benefit of the doubt in the 
veteran's favor, service connection is warranted for 
recurrent right shoulder strain. 38 U.S.C.A. §§ 1110, 1131, 
5107; 38 C.F.R. § 3.303; Savage.



ORDER

Entitlement to service connection for a right shoulder 
disability is granted.



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals



 

